
	

113 HR 4005 : Coast Guard and Maritime Transportation Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 4005
		IN THE SENATE OF THE UNITED STATES
		April 2, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize appropriations for the Coast Guard for fiscal years 2015 and 2016, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Coast Guard and Maritime Transportation Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Authorization
					Sec. 101. Authorization of appropriations.
					Sec. 102. Authorized levels of military strength and training.
					Title II—Coast Guard
					Sec. 201. Commissioned officers.
					Sec. 202. Prevention and response workforces.
					Sec. 203. Centers of expertise.
					Sec. 204. Agreements.
					Sec. 205. Coast Guard housing.
					Sec. 206. Determinations.
					Sec. 207. Annual Board of Visitors.
					Sec. 208. Repeal of limitation on medals of honor.
					Sec. 209. Mission need statement.
					Sec. 210. Transmission of annual Coast Guard authorization request.
					Sec. 211. Inventory of real property.
					Sec. 212. Active duty for emergency augmentation of regular forces.
					Sec. 213. Acquisition workforce expedited hiring authority.
					Sec. 214. Icebreakers.
					Sec. 215. Multiyear procurement authority for Offshore Patrol Cutters.
					Sec. 216. Maintaining Medium Endurance Cutter mission capability.
					Sec. 217. Coast Guard administrative savings.
					Sec. 218. Technical corrections to title 14.
					Sec. 219. Flag officers.
					Sec. 220. Aviation capability in the Great Lakes region.
					Sec. 221. E-LORAN.
					Title III—Shipping and Navigation
					Sec. 301. Treatment of fishing permits.
					Sec. 302. International ice patrol reform.
					Sec. 303. Repeal.
					Sec. 304. Donation of historical property.
					Sec. 305. Small shipyards.
					Sec. 306. Drug testing reporting.
					Sec. 307. Recourse for noncitizens.
					Sec. 308. Penalty wages.
					Sec. 309. Crediting time in the sea services.
					Sec. 310. Treatment of abandoned seafarers.
					Sec. 311. Clarification of high-risk waters.
					Sec. 312. Uninspected passenger vessels in the Virgin Islands.
					Sec. 313. Offshore supply vessel third-party inspection.
					Sec. 314. Survival craft.
					Sec. 315. Technical correction to title 46.
					Sec. 316. Enforcement.
					Sec. 317. Severe marine debris events.
					Sec. 318. Minimum tonnage.
					Sec. 319. Merchant Marine Personnel Advisory Committee.
					Sec. 320. Report on effect of LNG export carriage requirements on job creation in the United States
			 maritime industry.
					Title IV—Federal Maritime Commission
					Sec. 401. Authorization of appropriations.
					Sec. 402. Terms of Commissioners.
					Title V—Commercial Vessel Discharge Reform
					Sec. 501. Short title.
					Sec. 502. Discharges incidental to the normal operation of certain vessels.
					Title VI—Miscellaneous
					Sec. 601. Distant water tuna fleet.
					Sec. 602. Vessel determination.
					Sec. 603. Lease authority.
					Sec. 604. National maritime strategy.
					Sec. 605. IMO Polar Code negotiations.
					Sec. 606. Valley View Ferry.
					Sec. 607. Competition by United States flag vessels.
					Sec. 608. Survey.
					Sec. 609. Fishing safety grant programs.
			IAuthorization
			101.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2015 and 2016 for necessary
			 expenses of the Coast Guard as follows:
				(1)For the operation and maintenance of the Coast Guard—
					(A)$6,981,036,000 for fiscal year 2015; and
					(B)$6,981,036,000 for fiscal year 2016.
					(2)For the acquisition, construction, rebuilding, and improvement of aids to navigation, shore and
			 offshore facilities, vessels, and aircraft, including equipment related
			 thereto—
					(A)$1,546,448,000 for fiscal year 2015; and
					(B)$1,546,448,000 for fiscal year 2016;to remain available until expended.(3)For the Coast Guard Reserve program, including personnel and training costs, equipment, and
			 services—
					(A)$140,016,000 for fiscal year 2015; and
					(B)$140,016,000 for fiscal year 2016.
					(4)For environmental compliance and restoration of Coast Guard vessels, aircraft, and facilities
			 (other than parts and equipment associated with operation and
			 maintenance)—
					(A)$16,701,000 for fiscal year 2015; and
					(B)$16,701,000 for fiscal year 2016;to remain available until expended.(5)To the Commandant of the Coast Guard for research, development, test, and evaluation of
			 technologies, materials, and human factors directly related to improving
			 the performance of the Coast Guard's mission with respect to search and
			 rescue, aids to navigation, marine safety, marine environmental
			 protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness—
					(A)$19,890,000 for fiscal year 2015; and
					(B)$19,890,000 for fiscal year 2016.
					102.Authorized levels of military strength and training
				(a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each
			 of fiscal years 2015 and 2016.
				(b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2015
			 and 2016 as follows:
					(1)For recruit and special training, 2,500 student years.
					(2)For flight training, 165 student years.
					(3)For professional training in military and civilian institutions, 350 student years.
					(4)For officer acquisition, 1,200 student years.
					IICoast Guard
			201.Commissioned officersSection 42(a) of title 14, United States Code, is amended by striking 7,200 and inserting 6,700.
			202.Prevention and response workforcesSection 57 of title 14, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (2) by striking or at the end;
					(B)in paragraph (3) by striking the period at the end and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(4)waterways operations manager shall have knowledge, skill, and practical experience with respect to
			 marine transportation system management; or
							(5)port and facility safety and security specialist shall have knowledge, skill, and practical
			 experience with respect to the safety, security, and environmental
			 protection responsibilities associated with maritime ports and facilities.;
					(2)in subsection (c) by striking or marine safety engineer and inserting marine safety engineer, waterways operations manager, or port and facility safety and security
			 specialist; and
				(3)in subsection (f)(2) by striking investigator or marine safety engineer. and inserting investigator, marine safety engineer, waterways operations manager, or port and facility safety and
			 security specialist..
				203.Centers of expertiseSection 58(b) of title 14, United States Code, is amended to read as follows:
				
					(b)MissionsAny center established under subsection (a) may—
						(1)promote, facilitate, and conduct—
							(A)education;
							(B)training; and
							(C)activities authorized under section 93(a)(4); and
							(2)be a repository of information on operations, practices, and resources related to the mission for
			 which the center was established..
			204.Agreements
				(a)In generalSection 93(a)(4) of title 14, United States Code, is amended—
					(1)by striking , investigate and inserting and investigate; and
					(2)by striking , and cooperate and coordinate such activities with other Government agencies and with private
			 agencies.
					(b)AuthorityChapter 5 of title 14, United States Code, is amended by adding at the end the following:
					
						102.Agreements
							(a)In generalIn carrying out section 93(a)(4), the Commandant may—
								(1)enter into cooperative agreements, contracts, and other agreements with Federal entities and other
			 public or private entities, including academic entities; and
								(2)impose on and collect from an entity subject to an agreement or contract under paragraph (1) a fee
			 to assist with expenses incurred in carrying out such section.
								(b)Deposit and use of feesFees collected under this section shall be deposited in the general fund of the Treasury as
			 offsetting receipts. The fees may be used, to the extent provided in
			 advance in an appropriation law, only to carry out activities under
			 section 93(a)(4)..
				(c)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by adding at the end the following:
					
						
							102. Agreements..
				205.Coast Guard housing
				(a)Commandant; general powersSection 93(a)(13) of title 14, United States Code, is amended by striking the Treasury and inserting the fund established under section 687.
				(b)Lighthouse propertySection 672a(b) of title 14, United States Code, is amended by striking the Treasury and inserting the fund established under section 687.
				(c)Conforming amendmentSection 687(b) of title 14, United States Code, is amended by adding at the end the following:
					
						(4)Monies received under section 93(a)(13).
						(5)Amounts received under section 672a(b)..
				206.Determinations
				(a)In generalChapter 5 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						103.DeterminationsThe Secretary may only make a determination that a waterway, or any portion thereof, is navigable
			 for purposes of the jurisdiction of the Coast Guard through a rulemaking
			 that is conducted in a manner consistent with subchapter II of chapter 5 of title 5..
				(b)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						
							103. Determinations..
				207.Annual Board of VisitorsSection 194 of title 14, United States Code, is amended to read as follows:
				
					194.Annual Board of Visitors
						(a)In generalA Board of Visitors to the Coast Guard Academy is established to review and make recommendations on
			 the operation of the Academy.
						(b)Membership
							(1)In generalThe membership of the Board shall consist of the following:
								(A)The chairman of the Committee on Commerce, Science, and Transportation of the Senate, or the
			 chairman’s designee.
								(B)The chairman of the Committee on Transportation and Infrastructure of the House of Representatives,
			 or the chairman’s designee.
								(C)3 Members of the Senate designated by the Vice President.
								(D)4 Members of the House of Representatives designated by the Speaker of the House of
			 Representatives.
								(E)6 individuals designated by the President.
								(2)Length of service
								(A)Members of CongressA Member of Congress designated under subparagraph (C) or (D) of paragraph (1) as a member of the
			 Board shall be designated as a member in the First Session of a Congress
			 and serve for the duration of that Congress.
								(B)Individuals designated by the PresidentEach individual designated by the President under subparagraph (E) of paragraph (1) shall serve as
			 a member of the Board for 3 years, except that any such member whose term
			 of office has expired shall continue to serve until a successor is
			 appointed.
								(3)Death or resignation of a memberIf a member of the Board dies or resigns, a successor shall be designated for any unexpired portion
			 of the term of the member by the official who designated the member.
							(c)Academy visits
							(1)Annual visitThe Board shall visit the Academy annually to review the operation of the Academy.
							(2)Additional visitsWith the approval of the Secretary, the Board or individual members of the Board may make other
			 visits to the Academy in connection with the duties of the Board or to
			 consult with the Superintendent of the Academy.
							(d)Scope of reviewThe Board shall review, with respect to the Academy—
							(1)the state of morale and discipline;
							(2)the curriculum;
							(3)instruction;
							(4)physical equipment;
							(5)fiscal affairs; and
							(6)other matters relating to the Academy that the Board determines appropriate.
							(e)ReportNot later than 60 days after the date of an annual visit of the Board under subsection (c)(1), the
			 Board shall submit to the Secretary, the Committee on Commerce, Science,
			 and Transportation of the Senate, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the actions of
			 the Board during such visit and the recommendations of the Board
			 pertaining to the Academy.
						(f)AdvisorsIf approved by the Secretary, the Board may consult with advisors in carrying out this section.
						(g)ReimbursementEach member of the Board and each adviser consulted by the Board under subsection (f) shall be
			 reimbursed, to the extent permitted by law, by the Coast Guard for actual
			 expenses incurred while engaged in duties as a member or adviser..
			208.Repeal of limitation on medals of honorSection 494 of title 14, United States Code, is amended by striking “medal of honor,” each place that it
			 appears.
			209.Mission need statement
				(a)In generalSection 569 of title 14, United States Code, is amended to read as follows:
					
						569.Mission need statement
							(a)In generalOn the date on which the President submits to Congress a budget for fiscal year 2016 under section 1105 of title 31, on the date on which the President submits to Congress a budget for fiscal year 2019
			 under such section, and every 4 years thereafter, the Commandant shall
			 submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate an integrated major acquisition mission need
			 statement.
							(b)DefinitionsIn this section, the following definitions apply:
								(1)Integrated major acquisition mission need statementThe term integrated major acquisition mission need statement means a document that—
									(A)identifies current and projected gaps in Coast Guard mission capabilities using mission hour
			 targets;
									(B)explains how each major acquisition program addresses gaps identified under subparagraph (A) if
			 funded at the levels provided for such program in the most recently
			 submitted capital investment plan; and
									(C)describes the missions the Coast Guard will not be able to achieve, by fiscal year, for each gap
			 identified under subparagraph (A).
									(2)Major acquisition programThe term major acquisition program has the meaning given that term in section 569a(e).
								(3)Capital investment planThe term capital investment plan means the plan required under section 663(a)(1)..
				(b)Clerical amendmentThe analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569 and
			 inserting the following:
					
						
							569. Mission need statement..
				210.Transmission of annual Coast Guard authorization request
				(a)In generalTitle 14, United States Code, as amended by this Act, is further amended by inserting after section
			 662 the following:
					
						662a.Transmission of annual Coast Guard authorization request
							(a)In generalNot later than 30 days after the date on which the President submits to Congress a budget for a
			 fiscal year pursuant to section 1105 of title 31, the Secretary shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a Coast Guard authorization request with
			 respect to such fiscal year.
							(b)Coast Guard authorization request definedIn this section, the term Coast Guard authorization request means a proposal for legislation that, with respect to the Coast Guard for the relevant fiscal
			 year—
								(1)recommends end strengths for personnel for that fiscal year, as described in section 661;
								(2)recommends authorizations of appropriations for that fiscal year, including with respect to matters
			 described in section 662; and
								(3)addresses any other matter that the Secretary determines is appropriate for inclusion in a Coast
			 Guard authorization bill..
				(b)Clerical amendmentThe analysis for chapter 17 of title 14, United States Code, is amended by inserting after the item relating to section 662 the following:
					
						
							662a. Transmission of annual Coast Guard authorization request..
				211.Inventory of real property
				(a)In generalChapter 17 of title 14, United States Code, is amended by adding at the end the following:
					
						679.Inventory of real property
							(a)In generalNot later than September 30, 2014, the Commandant shall establish an inventory of all real
			 property, including submerged lands, under the control of the Coast Guard,
			 which shall include—
								(1)the size, the location, and any other appropriate description of each unit of such property;
								(2)an assessment of the physical condition of each unit of such property, excluding lands;
								(3)an estimate of the fair market value of each unit of such property;
								(4)a determination of whether each unit of such property should be—
									(A)retained to fulfill a current or projected Coast Guard mission requirement; or
									(B)subject to divestiture; and
									(5)other information the Commandant considers appropriate.
								(b)Inventory maintenanceThe Commandant shall—
								(1)maintain the inventory required under subsection (a) on an ongoing basis; and
								(2)update information on each unit of real property included in such inventory not later than 30 days
			 after any change relating to such property.
								(c)Recommendations to CongressNot later than March 30, 2015, and every 5 years thereafter, the Commandant shall submit to the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report that includes—
								(1)a list of all real property under the control of the Coast Guard and the location of such property
			 by property type;
								(2)recommendations for divestiture with respect to any units of such property, including an estimate
			 of—
									(A)the fair market value of any property recommended for divestiture; and
									(B)the costs or savings associated with divestiture; and
									(3)recommendations for consolidating any units of such property, including—
									(A)an estimate of the costs or savings associated with each recommended consolidation; and
									(B)a discussion of the impact that such consolidation would have on Coast Guard mission effectiveness..
				(b)Clerical amendmentThe analysis for chapter 17 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						
							679. Inventory of real property..
				212.Active duty for emergency augmentation of regular forcesSection 712(a) of title 14, United States Code, is amended by striking not more than 60 days in any 4-month period and.
			213.Acquisition workforce expedited hiring authoritySection 404(b) of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2951) is amended by striking 2015 and inserting 2017.
			214.Icebreakers
				(a)Coast Guard Polar IcebreakersSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended—
					(1)in subsection (d)(2)—
						(A)in the paragraph heading by striking ; bridging strategy; and
						(B)by striking Commandant of the Coast Guard and all that follows through the period at the end and inserting Commandant of the Coast Guard may decommission the Polar Sea.;
						(2)by adding at the end of subsection (d) the following:
						
							(3)Result of no determinationIf in the analysis submitted under this section the Secretary does not make a determination under
			 subsection (a)(5) regarding whether it is cost-effective to reactivate the
			 Polar Sea, then—
								(A)the Commandant of the Coast Guard may decommission the Polar Sea; or
								(B)the Secretary may make such determination, not later than 90 days after the date of enactment of
			 this paragraph, and take actions in accordance with this subsection as
			 though such determination was made in the analysis previously submitted.;
					(3)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and
					(4)by inserting after subsection (d) the following:
						
							(e)Strategies
								(1)In generalNot later than 180 days after the date on which the analysis required under subsection (a) is
			 submitted, the Commandant of the Coast Guard shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate—
									(A)a strategy to meet the Coast Guard’s Arctic ice operations needs through September 30, 2050; and
									(B)unless the Secretary makes a determination under this section that it is cost-effective to
			 reactivate the Polar Sea, a bridging strategy for maintaining the Coast
			 Guard’s polar icebreaking services until at least September 30, 2024.
									(2)RequirementThe strategies required under paragraph (1) shall include a business case analysis comparing the
			 leasing and purchasing of icebreakers to maintain the needs and services
			 described in that paragraph..
					(b)Limitation
					(1)In generalThe Secretary of the department in which the Coast Guard is operating may not expend amounts
			 appropriated for the Coast Guard for any of fiscal years 2015 through
			 2024, for—
						(A)design activities related to a capability of a Polar-Class Icebreaker that is based on an
			 operational requirement of another Federal department or agency, except
			 for amounts appropriated for design activities for a fiscal year before
			 fiscal year 2016; or
						(B)long-lead-time materials, production, or post-delivery activities related to such a capability.
						(2)Other amountsAmounts made available to the Secretary under an agreement with another Federal department or
			 agency and expended on a capability of a Polar-Class Icebreaker that is
			 based on an operational requirement of that or another Federal department
			 or agency shall not be treated as amounts expended by the Secretary for
			 purposes of the limitation established under paragraph (1).
					215.Multiyear procurement authority for Offshore Patrol CuttersIn fiscal year 2015 and each fiscal year thereafter, the Secretary of the department in which the
			 Coast Guard is operating may enter into, in accordance with section 2306b of title 10, United States Code, multiyear contracts for the procurement of Offshore Patrol
			 Cutters and associated equipment.
			216.Maintaining Medium Endurance Cutter mission capabilityNot later than 30 days after the date of enactment of this Act, the Secretary of the department in
			 which the Coast Guard is operating shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 that includes—
				(1)a schedule and plan for decommissioning, not later than September 30, 2029, each of the 210-foot,
			 Reliance-Class Cutters operated by the Coast Guard on the date of
			 enactment of this Act;
				(2)a schedule and plan for enhancing the maintenance or extending the service life of each of the
			 270-foot, Famous-Class Cutters operated by the Coast Guard on the date of
			 enactment of this Act—
					(A)to maintain the capability of the Coast Guard to carry out sea-going missions with respect to such
			 Cutters at the level of capability existing on September 30, 2013; and
					(B)for the period beginning on the date of enactment of this Act and ending on the date on which the
			 final Offshore Patrol Cutter is scheduled and planned to be commissioned
			 under paragraph (4);
					(3)an identification of the number of Offshore Patrol Cutters capable of sea state 5 operations that,
			 if 8 National Security Cutters are commissioned, are necessary to return
			 the sea state 5 operating capability of the Coast Guard to the level of
			 capability that existed prior to the decommissioning of the first High
			 Endurance Cutter in fiscal year 2011;
				(4)a schedule and plan for commissioning the number of Offshore Patrol Cutters identified under
			 paragraph (3); and
				(5)a schedule and plan for commissioning, not later than September 30, 2034, a number of Offshore
			 Patrol Cutters not capable of sea state 5 operations that is equal to—
					(A)25; less
					(B)the number of Offshore Patrol Cutters identified under paragraph (3).
					217.Coast Guard administrative savings
				(a)Elimination of outdated and duplicative reports
					(1)Marine industry trainingSection 59 of title 14, United States Code, is amended—
						(A)by striking (a) In general.—The Commandant and inserting The Commandant; and
						(B)by striking subsection (b).
						(2)Operations and expendituresSection 651 of title 14, United States Code, and the item relating to such section in the analysis for chapter
			 17 of such title, are repealed.
					(3)Drug interdictionSection 103 of the Coast Guard Authorization Act of 1996 (14 U.S.C. 89 note), and the item relating to that section in the table of contents in section 2 of that Act,
			 are repealed.
					(4)National defenseSection 426 of the Maritime Transportation Security Act of 2002 (14 U.S.C. 2 note), and the item relating to that section in the table of contents in section 1(b) of that Act,
			 are repealed.
					(5)Living marine resourcesSection 4(b) of the Cruise Vessel Security and Safety Act of 2010 (16 U.S.C. 1828 note) is amended by adding at the end the following: “No report shall be required under this
			 subsection, including that no report shall be required under section 224
			 of the Coast Guard and Maritime Transportation Act of 2004 or section 804
			 of the Coast Guard and Maritime Transportation Act of 2006, for fiscal
			 years beginning after fiscal year 2013.”.
					(b)Consolidation and reform of reporting requirements
					(1)Marine safety
						(A)In generalSection 2116(d)(2)(B) of title 46, United States Code, is amended to read as follows:
							
								(B)on the program’s mission performance in achieving numerical measurable goals established under
			 subsection (b), including—
									(i)the number of civilian and military Coast Guard personnel assigned to marine safety positions; and
									(ii)an identification of marine safety positions that are understaffed to meet the workload required to
			 accomplish each activity included in the strategy and plans under
			 subsection (a); and.
						(B)Conforming amendmentSection 57 of title 14, United States Code, as amended by this Act, is further amended—
							(i)by striking subsection (e); and
							(ii)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g) respectively.
							(2)Minor constructionSection 656(d)(2) of title 14, United States Code, is amended to read as follows:
						
							(2)ReportNot later than the date on which the President submits to Congress a budget under section 1105 of title 31 each year, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report describing
			 each project carried out under paragraph (1), in the most recently
			 concluded fiscal year, for which the amount expended under such paragraph
			 for such project was more than $1,000,000. If no such project was carried
			 out during a fiscal year, no report under this paragraph shall be required
			 with respect to that fiscal year..
					(3)Rescue 21Section 346 of the Maritime Transportation Security Act of 2002 (14 U.S.C. 88 note) is amended to read as follows:
						
							346.Modernization of National Distress and Response System
								(a)ReportNot later than March 30, 2014, the Secretary of the department in which the Coast Guard is
			 operating shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the
			 implementation of the Rescue 21 project in Alaska and in Coast Guard
			 sectors Upper Mississippi River, Lower Mississippi River, and Ohio River
			 Valley.
								(b)ContentsThe report required under subsection (a) shall—
									(1)describe what improvements are being made to the distress response system in the areas specified in
			 subsection (a), including information on which areas will receive digital
			 selective calling and direction finding capability;
									(2)describe the impediments to installing digital selective calling and direction finding capability
			 in areas where such technology will not be installed;
									(3)identify locations in the areas specified in subsection (a) where communication gaps will continue
			 to present a risk to mariners after completion of the Rescue 21 project;
									(4)include a list of all reported marine accidents, casualties, and fatalities occurring in the
			 locations identified under paragraph (3) since 1990; and
									(5)provide an estimate of the costs associated with installing the technology necessary to close
			 communication gaps in the locations identified under paragraph (3)..
					218.Technical corrections to title 14Title 14, United States Code, as amended by this Act, is further amended—
				(1)in section 93(b)(1) by striking Notwithstanding subsection (a)(14) and inserting Notwithstanding subsection (a)(13);
				(2)in section 197(b) by striking of Homeland Security; and
				(3)in section 573(c)(3)(A) by inserting and shall maintain such cutter in such class before the period at the end.
				219.Flag officers
				(a)In generalTitle 14, United States Code, is amended by inserting after section 295 the following:
					
						296.Flag officersDuring any period in which the Coast Guard is not operating as a service in the Navy, section 1216(d) of title 10 does not apply with respect to flag officers of the Coast Guard..
				(b)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 295 the following:
					
						
							296. Flag officers..
				220.Aviation capability in the Great Lakes regionThe Secretary of the department in which the Coast Guard is operating may—
				(1)request and accept through a direct military-to-military transfer under section 2571 of title 10, United States Code, such H–60 helicopters as may be necessary to establish a
			 year-round operational capability in the Coast Guard’s Ninth District; and
				(2)use funds provided under section 101 of this Act to convert such helicopters to Coast Guard MH–60T
			 configuration.
				221.E-LORAN
				(a)In generalThe Secretary of the department in which the Coast Guard is operating may not carry out activities
			 related to the dismantling or disposal of infrastructure that supported
			 the former LORAN system until the later of—
					(1)the date that is 1 year after the date of enactment of this Act; or
					(2)the date on which the Secretary provides to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate notice of a determination by the Secretary
			 that such infrastructure is not required to provide a positioning,
			 navigation, and timing system to provide redundant capability in the event
			 GPS signals are disrupted.
					(b)ExceptionSubsection (a) does not apply to activities necessary for the safety of human life.
				(c)AgreementsThe Secretary may enter into cooperative agreements, contracts, and other agreements with Federal
			 entities and other public or private entities, including academic
			 entities, to develop a positioning, timing, and navigation system,
			 including an enhanced LORAN system, to provide redundant capability in the
			 event GPS signals are disrupted.
				IIIShipping and Navigation
			301.Treatment of fishing permits
				(a)In generalSubchapter I of chapter 313 of title 46, United States Code, is amended by adding at the end the following:
					
						31310.Treatment of fishing permits
							(a)Limitation on maritime liensThis chapter—
								(1)does not establish a maritime lien on a fishing permit; and
								(2)does not authorize any civil action to enforce a maritime lien on a fishing permit.
								(b)Treatment of fishing permits under State and Federal lawA fishing permit—
								(1)is governed solely by the State or Federal law under which it is issued; and
								(2)shall not be treated as part of a vessel, or as an appurtenance or intangible of a vessel, for any
			 purpose under Federal law.
								(c)Authority of Secretary of Commerce not affectedNothing in this section shall be construed as imposing any limitation upon the authority of the
			 Secretary of Commerce—
								(1)to modify, suspend, revoke, or impose a sanction on any fishing permit issued by the Secretary of
			 Commerce; or
								(2)to bring a civil action to enforce such a modification, suspension, revocation, or sanction.
								(d)Fishing permit definedIn this section the term fishing permit means any authorization of a person or vessel to engage in fishing that is issued under State or
			 Federal law..
				(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 31309 the following:
					
						
							31310. Treatment of fishing permits..
				302.International ice patrol reform
				(a)In generalSection 80301 of title 46, United States Code, is amended by adding at the end the following:
					
						(c)PaymentsPayments received pursuant to subsection (b)(1) shall be credited to the appropriation for
			 operating expenses of the Coast Guard.
						(d)Limitation
							(1)In generalA Coast Guard vessel or aircraft may not be used to carry out an agreement under subsection (a) in
			 fiscal year 2015 and any fiscal year thereafter unless payments are
			 received by the United States Government pursuant to subsection (b)(1) in
			 the preceding fiscal year in a total amount that is not less than
			 difference between—
								(A)the cost incurred by the Coast Guard in maintaining the services; minus
								(B)the amount of the proportionate share of the expense generated by vessels documented under the laws
			 of the United States.
								(2)ExceptionNotwithstanding paragraph (1), Coast Guard aircraft may be used to carry out an agreement under
			 subsection (a) if the President determines it necessary in the interest of
			 national security.
							(3)NotificationThe President shall notify the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate of a determination made under paragraph (2) within 15 days
			 after such determination..
				(b)RepealSection 80302 of title 46, United States Code, and the item relating to such section in the analysis for chapter
			 803 of such title, are repealed on October 1, 2014.
				303.RepealChapter 555 of title 46, United States Code, is amended—
				(1)by repealing section 55501;
				(2)by redesignating section 55502 as section 55501; and
				(3)in the analysis by striking the items relating to sections 55501 and 55502 and inserting the
			 following:
					
						
							55501. United States Committee on the Marine Transportation System..
				304.Donation of historical propertySection 51103 of title 46, United States Code, is amended by adding at the end the following:
				
					(e)Donation for historical purposes
						(1)In generalThe Secretary may convey the right, title, and interest of the United States Government in any
			 property administered by the Maritime Administration, except real estate
			 or vessels, if—
							(A)the Secretary determines that such property is not needed by the Maritime Administration; and
							(B)the recipient—
								(i)is a nonprofit organization, a State, or a political subdivision of a State;
								(ii)agrees to hold the Government harmless for any claims arising from exposure to hazardous materials,
			 including asbestos, polychlorinated biphenyls, or lead paint, after
			 conveyance of the property;
								(iii)provides a description and explanation of the intended use of the property to the Secretary for
			 approval;
								(iv)has provided to the Secretary proof, as determined by the Secretary, of resources sufficient to
			 accomplish the intended use provided under clause (iii) and to maintain
			 the property;
								(v)agrees that when the recipient no longer requires the property, the recipient shall—
									(I)return the property to the Secretary, at the recipient’s expense and in the same condition as
			 received except for ordinary wear and tear; or
									(II)subject to the approval of the Secretary, retain, sell, or otherwise dispose of the property in a
			 manner consistent with applicable law; and
									(vi)agree to any additional terms the Secretary considers appropriate.
								(2)ReversionThe Secretary shall include in any conveyance under this subsection terms under which all right,
			 title, and interest conveyed by the Secretary shall revert to the
			 Government if the Secretary determines the property has been used other
			 than as approved by the Secretary under paragraph (1)(B)(iii)..
			305.Small shipyardsSection 54101(i) of title 46, United States Code, is amended by striking 2009 through 2013 and inserting 2015 and 2016.
			306.Drug testing reportingSection 7706 of title 46, United States Code, is amended—
				(1)in subsection (a), by inserting an applicant for employment by a Federal agency, after Federal agency,; and
				(2)in subsection (c), by—
					(A)inserting or an applicant for employment by a Federal agency after an employee; and
					(B)striking the employee. and inserting the employee or the applicant..
					307.Recourse for noncitizensSection 30104 of title 46, United States Code, is amended—
				(1)by inserting (a) In General.— before the first sentence; and
				(2)by adding at the end the following new subsection:
					
						(b)Restriction on recovery for nonresident aliens employed on foreign passenger vesselsA claim for damages or expenses relating to personal injury, illness, or death of a seaman who is a
			 citizen of a foreign nation, arising during or from the engagement of the
			 seaman by or for a passenger vessel duly registered under the laws of a
			 foreign nation, may not be brought under the laws of the United States if—
							(1)such seaman was not a permanent resident alien of the United States at the time the claim arose;
							(2)the injury, illness, or death arose outside the territorial waters of the United States; and
							(3)the seaman or the seaman’s personal representative has or had a right to seek compensation for the
			 injury, illness, or death in, or under the laws of—
								(A)the nation in which the vessel was registered at the time the claim arose; or
								(B)the nation in which the seaman maintained citizenship or residency at the time the claim arose..
				308.Penalty wages
				(a)Foreign and intercoastal voyagesSection 10313(g) of title 46, United States Code, is amended—
					(1)in paragraph (2)—
						(A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and
						(B)by striking the seamen and inserting the seaman; and
						(2)in paragraph (3)—
						(A)by striking class action; and
						(B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit, and inserting by the seaman.
						(b)Coastwise voyagesSection 10504(c) of such title is amended—
					(1)in paragraph (2)—
						(A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and
						(B)by striking the seamen and inserting the seaman; and
						(2)in paragraph (3)—
						(A)by striking class action; and
						(B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit, and inserting by the seaman.
						309.Crediting time in the sea services
				(a)Endorsements for veteransSection 7101 of title 46, United States Code, is amended by adding at the end the following:
					
						(j)The Secretary may issue a license under this section in a class under subsection (c) to an
			 applicant that—
							(1)has at least 3 months of qualifying service on vessels of the uniformed services (as that term is
			 defined in section 101(a) of title 10) of appropriate tonnage or horsepower within the 7-year period immediately preceding
			 the date of application; and
							(2)satisfies all other requirements for such a license..
				(b)Sea service letters
					(1)In generalTitle 14, United States Code, as amended by this Act, is further amended by inserting after section
			 427 the following:
						
							428.Sea service letters
								(a)In generalThe Secretary shall provide a sea service letter to a member or former member of the Coast Guard
			 who—
									(1)accumulated sea service on a vessel of the armed forces (as such term is defined in section 101(a) of title 10); and
									(2)requests such letter.
									(b)DeadlineNot later than 30 days after receiving a request for a sea service letter from a member or former
			 member of the Coast Guard under subsection (a), the Secretary shall
			 provide such letter to such member or former member if such member or
			 former member satisfies the requirement under subsection (a)(1)..
					(2)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after the
			 item relating to section 427 the following:
						
							
								428. Sea service letters..
					(c)Crediting of United States Armed Forces service, training, and qualifications
					(1)Maximizing creditabilityThe Secretary of the department in which the Coast Guard is operating, in implementing United
			 States merchant mariner license, certification, and document laws and the
			 International Convention on Standards of Training, Certification and
			 Watchkeeping for Seafarers, 1978, shall maximize the extent to which
			 United States Armed Forces service, training, and qualifications are
			 creditable toward meeting the requirements of such laws and such
			 Convention.
					(2)NotificationNot later than 90 days after the date of enactment of this Act, the Secretary shall notify the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate on the steps taken to implement this subsection.
					310.Treatment of abandoned seafarers
				(a)In GeneralThe Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) is amended—
					(1)by adding at the end the following:
						
							18.Treatment of abandoned seafarers
								(a)Abandoned seafarers fund
									(1)EstablishmentThere is established in the Treasury a separate account to be known as the Abandoned Seafarers
			 Fund.
									(2)Crediting of amounts to fund
										(A)In generalThere shall be credited to the Fund the following:
											(i)Penalties deposited in the Fund under section 9, except as provided in subparagraph (B).
											(ii)Amounts reimbursed or recovered under subsection (d).
											(B)LimitationAmounts may be credited to the Fund under subparagraph (A)(i) only if the unobligated balance of
			 the Fund is less than $2,000,000.
										(3)Report requiredOn the date on which the President submits each budget for a fiscal year pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report that
			 describes—
										(A)the amounts credited to the Fund under paragraph (2) for the preceding fiscal year; and
										(B)amounts in the Fund that were expended for the preceding fiscal year.
										(b)Authorization of appropriations from fundAmounts in the Fund may be appropriated to the Secretary for use to—
									(1)pay necessary support of—
										(A)a seafarer that—
											(i)enters, remains, or is paroled into the United States; and
											(ii)is involved in an investigation, reporting, documentation, or adjudication of any matter that is
			 related to the administration or enforcement of this Act by the Coast
			 Guard; and
											(B)a seafarer that the Secretary determines was abandoned in the United States and has not applied for
			 asylum under section 208 or 235 of the Immigration and Nationality Act (8 U.S.C. 1158, 1225); and
										(2)reimburse a vessel owner or operator that has provided necessary support of a seafarer who has been
			 paroled into the United States to facilitate an investigation, reporting,
			 documentation, or adjudication of any matter that is related to the
			 administration or enforcement of this Act by the Coast Guard, for the
			 costs of such necessary support.
									(c)LimitationNothing in this section shall be construed—
									(1)to create a private right of action or any other right, benefit, or entitlement to necessary
			 support for any person; or
									(2)to compel the Secretary to pay or reimburse the cost of necessary support.
									(d)Reimbursement; recovery
									(1)In generalA vessel owner or operator shall reimburse the Fund an amount equal to the total amount paid from
			 the Fund for necessary support of a seafarer, if—
										(A)the vessel owner or operator—
											(i)during the course of an investigation, reporting, documentation, or adjudication of any matter
			 under this Act that the Coast Guard referred to a United States attorney
			 or the Attorney General, fails to provide necessary support of a seafarer
			 who was paroled into the United States to facilitate the investigation,
			 reporting, documentation, or adjudication; and
											(ii)subsequently is—
												(I)convicted of a criminal offense related to such matter; or
												(II)required to reimburse the Fund pursuant to a court order or negotiated settlement related to such
			 matter; or
												(B)the vessel owner or operator abandons a seafarer in the United States, as determined by the
			 Secretary based on substantial evidence.
										(2)EnforcementIf a vessel owner or operator fails to reimburse the Fund under paragraph (1), the Secretary may—
										(A)proceed in rem against the vessel on which the affected seafarer served in the Federal district
			 court for the district in which the vessel is found; and
										(B)withhold or revoke the clearance required under section 60105 of title 46, United States Code, for the vessel.
										(3)RemedyA vessel may obtain clearance from the Secretary after it is withheld or revoked under paragraph
			 (2)(B) if the vessel owner or operator—
										(A)reimburses the Fund the amount required under paragraph (1); or
										(B)provides a bond, or other evidence of financial responsibility sufficient to meet the amount
			 required to be reimbursed under paragraph (1).
										(e)DefinitionsIn this section:
									(1)Abandons; abandonedEach of the terms abandons and abandoned means—
										(A)a vessel owner’s or operator’s unilateral severance of ties with a seafarer; and
										(B)a vessel owner’s or operator’s failure to provide necessary support of a seafarer.
										(2)FundThe term Fund means the Abandoned Seafarers Fund established under this section.
									(3)Necessary supportThe term necessary support means normal wages and expenses the Secretary considers reasonable for lodging, subsistence,
			 clothing, medical care (including hospitalization), repatriation, and any
			 other support the Secretary considers to be appropriate.
									(4)SeafarerThe term seafarer means an alien crewman who is employed or engaged in any capacity on board a vessel subject to
			 this Act.; and
					(2)in section 9, by adding at the end the following:
						
							(g)Any penalty collected under subsection (a) or (b) that is not paid under that subsection to the
			 person giving information leading to the conviction or assessment of such
			 penalties shall be deposited in the Abandoned Seafarers Fund established
			 under section 18, subject to the limitation in subsection (a)(2)(B) of
			 such section..
					311.Clarification of high-risk watersSection 55305(e) of title 46, United States Code, is amended—
				(1)in paragraph (1)—
					(A)by striking provide armed personnel aboard and inserting reimburse, subject to the availability of appropriations, the owners or operators of; and
					(B)by inserting for the cost of providing armed personnel aboard such vessels before if; and
					(2)by striking paragraphs (2) and (3) and inserting the following:
					
						(2)In this subsection, the term high-risk waters means waters—
							(A)so designated by the Commandant of the Coast Guard in the maritime security directive issued by the
			 Commandant and in effect on the date on which an applicable voyage begins;
			 and
							(B)in which the Secretary of Transportation determines an act of piracy is likely to occur based on
			 documented acts of piracy that occurred in such waters during the 12-month
			 period preceding the date on which an applicable voyage begins..
				312.Uninspected passenger vessels in the Virgin Islands
				(a)In generalSection 4105 of title 46, United States Code, is amended—
					(1)by redesignating subsection (b) as subsection (c); and
					(2)by inserting after subsection (a) the following:
						
							(b)In applying this title with respect to an uninspected vessel of less than 24 meters overall in
			 length that carries passengers to or from a port in the United States
			 Virgin Islands, the Secretary shall substitute 12 passengers for 6 passengers each place it appears in section 2101(42) if the Secretary determines that the vessel complies
			 with—
								(1)the Code of Practice for the Safety of Small Commercial Motor Vessels (commonly referred to as the Yellow Code), as published by the U.K. Maritime and Coastguard Agency and in effect on January 1, 2014; or
								(2)the Code of Practice for the Safety of Small Commercial Sailing Vessels (commonly referred to as
			 the Blue Code), as published by such agency and in effect on such date..
					(b)Technical correctionSection 4105(c) of title 46, United States Code, as redesignated by subsection (a)(1) of this section, is amended
			 by striking Within twenty-four months of the date of enactment of this subsection, the and inserting The.
				313.Offshore supply vessel third-party inspectionSection 3316 of title 46, United States Code, is amended by redesignating subsection (f) as subsection (g), and
			 by inserting after subsection (e) the following:
				
					(f)
						(1)Upon request of an owner or operator of an offshore supply vessel, the Secretary shall delegate the
			 authorities set forth in paragraph (1) of subsection (b) with respect to
			 such vessel to a classification society to which a delegation is
			 authorized under that paragraph. A delegation by the Secretary under this
			 subsection shall be used for any vessel inspection and examination
			 function carried out by the Secretary, including the issuance of
			 certificates of inspection and all other related documents.
						(2)If the Secretary determines that a certificate of inspection or related document issued under
			 authority delegated under paragraph (1) of this subsection with respect to
			 a vessel has reduced the operational safety of that vessel, the Secretary
			 may terminate the certificate or document, respectively.
						(3)Not later than 2 years after the date of the enactment of the Coast Guard and Maritime Transportation Act of 2014, and for each year of the subsequent 2-year period, the Secretary shall provide to the Committee
			 on Transportation and Infrastructure of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate a
			 report describing—
							(A)the number of vessels for which a delegation was made under paragraph (1);
							(B)any savings in personnel and operational costs incurred by the Coast Guard that resulted from the
			 delegations; and
							(C)based on measurable marine casualty and other data, any impacts of the delegations on the
			 operational safety of vessels for which the delegations were made, and on
			 the crew on those vessels..
			314.Survival craft
				(a)In generalSection 3104 of title 46, United States Code, is amended to read as follows:
					
						3104.Survival craft
							(a)Requirement to EquipThe Secretary shall require that a passenger vessel be equipped with survival craft that ensures
			 that no part of an individual is immersed in water, if—
								(1)such vessel is built or undergoes a major conversion after January 1, 2016; and
								(2)operates in cold waters as determined by the Secretary.
								(b)Higher Standard of SafetyThe Secretary may revise part 117 or part 180 of title 46, Code of Federal Regulations, as in
			 effect before January 1, 2016, if such revision provides a higher standard
			 of safety than is provided by the regulations in effect on or before the
			 date of enactment of the Coast Guard and Maritime Transportation Act of 2014.
							(c)Innovative and Novel DesignsThe Secretary may, in lieu of the requirements set out in part 117 or part 180 of title 46, Code of
			 Federal Regulations, as in effect on the date of the enactment of the Coast Guard and Maritime Transportation Act of 2014, allow a passenger vessel to be equipped with a life saving appliance or arrangement of an
			 innovative or novel design that—
								(1)ensures no part of an individual is immersed in water; and
								(2)provides an equal or higher standard of safety than is provided by such requirements as in effect
			 before such date of enactment.
								(d)Built DefinedIn this section, the term built has the meaning that term has under section 4503(e)..
				(b)Review; revision of regulations
					(1)ReviewNot later than December 31, 2015, the Secretary of the department in which the Coast Guard is
			 operating shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a review of—
						(A)the number of casualties for individuals with disabilities, children, and the elderly as a result
			 of immersion in water, reported to the Coast Guard over the preceding
			 30-year period, by vessel type and area of operation;
						(B)the risks to individuals with disabilities, children, and the elderly as a result of immersion in
			 water, by passenger vessel type and area of operation;
						(C)the effect that carriage of survival craft that ensure that no part of an individual is immersed in
			 water has on—
							(i)passenger vessel safety, including stability and safe navigation;
							(ii)improving the survivability of individuals, including individuals with disabilities, children, and
			 the elderly; and
							(iii)the costs, the incremental cost difference to vessel operators, and the cost effectiveness of
			 requiring the carriage of such survival craft to address the risks to
			 individuals with disabilities, children, and the elderly;
							(D)the efficacy of alternative safety systems, devices, or measures in improving survivability of
			 individuals with disabilities, children, and the elderly; and
						(E)the number of small businesses and nonprofit vessel operators that would be affected by requiring
			 the carriage of such survival craft on passenger vessels to address the
			 risks to individuals with disabilities, children, and the elderly.
						(2)RevisionBased on the review conducted under paragraph (1), the Secretary may revise regulations concerning
			 the carriage of survival craft pursuant to section 3104(c) of title 46, United States Code.
					315.Technical correction to title 46Section 2116(b)(1)(D) of title 46, United States Code, is amended by striking section 93(c) and inserting section 93(c) of title 14.
			316.Enforcement
				(a)In general
					(1)Determination of covered programsSection 55305(d) of title 46, United States Code, is amended—
						(A)by amending paragraph (1) to read as follows:
							
								(1)The Secretary of Transportation shall annually review programs administered by other departments
			 and agencies and determine whether each such program is subject to the
			 requirements of this section.;
						(B)by redesignating paragraph (2) as paragraph (5), and by inserting after paragraph (1) the
			 following:
							
								(2)The Secretary shall have the sole responsibility to make determinations described in paragraph (1).
								(3)A determination made by the Secretary under paragraph (1) regarding a program shall remain in
			 effect until the Secretary determines that such program is no longer
			 subject to the requirements of this section.
								(4)Each department or agency administering a program determined by the Secretary under paragraph (1)
			 to be subject to the requirements of this section shall administer such
			 program in accordance with this section and any rules or guidance issued
			 by the Secretary. The issuance of such rules or guidance is not a
			 prerequisite to the issuance of final determinations under paragraph (1).;
						(C)in paragraph (5)(A), as so redesignated, by striking section; and inserting section, to determine compliance with the requirements of this section;; and
						(D)by adding at the end the following:
							
								(6)On the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Secretary shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report that—
									(A)lists the programs determined under paragraph (1) to be subject to the requirements of this
			 section; and
									(B)describes the results of the most recent annual review required by paragraph (5)(A), including
			 identification of the departments and agencies that transported cargo in
			 violation of this section and any action the Secretary took under
			 paragraph (5) with respect to each violation..
						(2)Deadline for first reviewThe Secretary of Transportation shall complete the first review and make the determinations
			 required under the amendment made by paragraph (1)(A) by not later than
			 December 31, 2015.
					(b)Rulemaking
					(1)AuthoritySection 55305(d) of title 46, United States Code, is further amended by adding at the end the following:
						
							(7)The Secretary may prescribe rules, including interim rules, necessary to carry out paragraph (5).
			 An interim rule prescribed under this paragraph shall remain in effect
			 until superseded by a final rule..
					(2)Conforming amendmentSection 3511(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 55305 note) is repealed.
					317.Severe marine debris events
				(a)NOAA Marine Debris ProgramSection 3 of the Marine Debris Act (33 U.S.C. 1952) is amended—
					(1)in subsection (c)—
						(A)in the subsection heading by striking and contracts and inserting contracts, and other agreements;
						(B)by striking paragraph (1) and inserting the following:
							
								(1)In generalTo carry out the purposes set forth in section 2, the Administrator, acting through the Program,
			 may—
									(A)enter into cooperative agreements, contracts, and other agreements with Federal agencies, States,
			 local governments, regional agencies, interstate agencies, and other
			 entities, including agreements to use the personnel, services, equipment,
			 or facilities of such entities on a reimbursable or non-reimbursable
			 basis; and
									(B)make grants to—
										(i)State, local, and tribal governments; and
										(ii)institutions of higher education, nonprofit organizations, and commercial organizations with the
			 expertise or responsibility to identify, determine sources of, assess,
			 prevent, reduce, and remove marine debris.; and
						(C)by striking paragraphs (4), (5), and (6) and inserting the following:
							
								(4)Grants
									(A)EligibilityTo be eligible for a grant under paragraph (1)(B), an entity specified in that paragraph shall
			 submit to the Administrator a marine debris project proposal.
									(B)Review and approvalThe Administrator shall—
										(i)review each marine debris project proposal submitted under subparagraph (A) to determine if the
			 proposal meets grant criteria established by the Administrator and
			 supports the purposes set forth in section 2;
										(ii)after considering any written comments and recommendations with respect to the review conducted
			 under clause (i), approve or disapprove a grant for the proposal; and
										(iii)provide notification of that approval or disapproval to the entity that submitted the proposal.
										(C)ReportingEach entity receiving a grant under paragraph (1)(B) shall provide reports to the Administrator as
			 required by the Administrator. Each report provided shall include all
			 information determined necessary by the Administrator for evaluating the
			 progress and success of the project for which the grant was provided and
			 describe the impact of the grant on the identification, determination of
			 sources, assessment, prevention, reduction, or removal of marine debris.
									(D)TrainingThe Administrator may require a recipient of a grant under this subsection to provide training to
			 persons engaged in marine debris response efforts funded by such grant
			 with respect to the potential impacts of marine debris, including
			 nonindigenous species related to the debris, on the economy of the United
			 States, the marine environment, and navigation safety.; and
						(2)by adding at the end the following:
						
							(d)Severe marine debris events
								(1)Grant preferenceIn evaluating proposals for grants under subsection (c), the Administrator may give preference in
			 approving grants to proposals that address a severe marine debris event.
								(2)Request for a declaration
									(A)In generalFor purposes of paragraph (1), the Governor of a State may request that the Administrator declare a
			 severe marine debris event in such State or a region that includes such
			 State.
									(B)Response to requestsNot later than 30 days after the Administrator receives a request under subparagraph (A), the
			 Administrator shall either—
										(i)declare a severe marine debris event with respect to the request; or
										(ii)submit a response to the Governor who submitted the request, explaining why the Administrator has
			 not declared a severe marine debris event with respect to the request..
					(b)DefinitionsSection 7 of the Marine Debris Act (33 U.S.C. 1956) is amended—
					(1)by moving paragraph (5) to appear before paragraph (6);
					(2)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and
					(3)by inserting after paragraph (4) the following:
						
							(5)Nonindigenous speciesThe term nonindigenous species has the meaning given that term in section 1003 of the Nonindigenous Aquatic Nuisance Prevention
			 and Control Act of 1990 (16 U.S.C. 4702)..
					(c)Severe marine debris event determination
					(1)Authority to provide funds
						(A)In generalThe Administrator of the National Oceanic and Atmospheric Administration may provide funds to an
			 eligible entity impacted by the covered severe marine debris event to
			 assist such entity with the costs of any activity carried out to address
			 the effects of such event.
						(B)FundingThe Administrator may provide funds under subparagraph (A) using any funds provided by the
			 Government of Japan for activities to address the effects of the covered
			 severe marine debris event.
						(C)DefinitionsIn this subsection, the following definitions apply:
							(i)Covered severe marine debris eventThe term covered severe marine debris event means the events, including marine debris, resulting from the March 2011 Tohoku earthquake and
			 subsequent tsunami.
							(ii)Eligible entityThe term eligible entity means any State (as defined in section 7 of the Marine Debris Act (33 U.S.C. 1956)), local, or tribal government.
							(2)RepealThe Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213) is amended—
						(A)in the table of contents in section 1(b) by striking the item relating to section 609; and
						(B)by striking section 609.
						318.Minimum tonnageSection 55305 of title 46, United States Code, is amended by adding at the end the following:
				
					(f)Minimum tonnageWith respect to commodities transported under the activities specified in section 55314(b), the
			 percentage specified in subsection (b) of this section shall be treated as
			 75 percent..
			319.Merchant Marine Personnel Advisory Committee
				(a)Establishment of advisory committee
					(1)EstablishmentChapter 81 of title 46, United States Code, is amended by adding at the end the following:
						
							8108.Merchant Marine Personnel Advisory Committee
								(a)EstablishmentThe Secretary shall establish a Merchant Marine Personnel Advisory Committee (in this section
			 referred to as the Committee). The Committee—
									(1)shall act solely in an advisory capacity to the Secretary through the Commandant of the Coast Guard
			 on matters relating to personnel in the United States merchant marine,
			 including training, qualifications, certification, documentation, and
			 fitness standards, and other matters as assigned by the Commandant;
									(2)shall review and comment on proposed Coast Guard regulations and policies relating to personnel in
			 the United States merchant marine, including training, qualifications,
			 certification, documentation, and fitness standards;
									(3)may be given special assignments by the Secretary and may conduct studies, inquiries, workshops,
			 and fact finding in consultation with individuals and groups in the
			 private sector and with State or local governments;
									(4)shall advise, consult with, and make recommendations reflecting its independent judgment to the
			 Secretary;
									(5)shall meet not less than twice each year; and
									(6)may make available to the Congress recommendations that the Committee makes to the Secretary.
									(b)Membership
									(1)In generalThe Committee shall consist of not more than 19 members who are appointed by and serve terms of a
			 duration determined by the Secretary. Before filling a position on the
			 Committee, the Secretary shall publish a notice in the Federal Register
			 soliciting nominations for membership on the Committee.
									(2)Required membersThe Secretary shall appoint as members of the Committee—
										(A)9 United States citizens with active licenses or certificates issued under chapter 71 or merchant
			 mariner documents issued under chapter 73, including—
											(i)3 deck officers who represent the viewpoint of merchant marine deck officers, of whom—
												(I)2 shall be licensed for oceans any gross tons;
												(II)1 shall be licensed for inland river route with a limited or unlimited tonnage;
												(III)2 shall have a master’s license or a master of towing vessels license;
												(IV)1 shall have significant tanker experience; and
												(V)to the extent practicable—
													(aa)1 shall represent the viewpoint of labor; and
													(bb)another shall represent a management perspective;
													(ii)3 engineering officers who represent the viewpoint of merchant marine engineering officers, of
			 whom—
												(I)2 shall be licensed as chief engineer any horsepower;
												(II)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and
												(III)to the extent practicable—
													(aa)1 shall represent a labor viewpoint; and
													(bb)another shall represent a management perspective;
													(iii)2 unlicensed seamen, of whom—
												(I)1 shall represent the viewpoint of able-bodied seamen; and
												(II)another shall represent the viewpoint of qualified members of the engine department; and
												(iv)1 pilot who represents the viewpoint of merchant marine pilots;
											(B)6 marine educators, including—
											(i)3 marine educators who represent the viewpoint of maritime academies, including—
												(I)2 who represent the viewpoint of State maritime academies and are jointly recommended by such State
			 maritime academies; and
												(II)1 who represents either the viewpoint of the State maritime academies or the United States Merchant
			 Marine Academy; and
												(ii)3 marine educators who represent the viewpoint of other maritime training institutions, 1 of whom
			 shall represent the viewpoint of the small vessel industry;
											(C)2 individuals who represent the viewpoint of shipping companies employed in ship operation
			 management; and
										(D)2 members who are appointed from the general public.
										(c)Chairman and vice chairmanThe Committee shall elect one of its members as the Chairman and one of its members as the Vice
			 Chairman. The Vice Chairman shall act as Chairman in the absence or
			 incapacity of the Chairman, or in the event of a vacancy in the office of
			 the Chairman.
								(d)SubcommitteesThe Committee may establish and disestablish subcommittees and working groups for any purpose
			 consistent with this section, subject to conditions imposed by the
			 Committee. Members of the Committee and additional persons drawn from the
			 general public may be assigned to such subcommittees and working groups.
			 Only Committee members may chair subcommittee or working groups.
								(e)TerminationThe Committee shall terminate on September 30, 2020..
					(2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:
						
							
								8108. Merchant Marine Personnel Advisory Committee..
					(b)Competitiveness of the U.S. merchant marine
					(1)RequirementNot later than 1 year after the date of enactment of this Act, the Merchant Marine Personnel
			 Advisory Committee established under the amendment made by subsection (a)
			 shall—
						(A)review—
							(i)the merchant mariner licensing, certification, and documentation programs and STCW Convention
			 implementation programs of the 3 flag-states; and
							(ii)State maritime academy problems regarding implementation of the STCW Convention; and
							(B)report to the Commandant of the Coast Guard—
							(i)a description of each specific provision for which United States merchant mariner license,
			 certification, and document and STCW Convention implementation
			 requirements are more stringent than the requirements of such flag-state
			 programs, and a recommendation of whether such United States provision
			 should be retained, modified, or eliminated;
							(ii)a description of which United States merchant mariner license, certification, and document
			 evaluation requirements must be complied with separately from similar STCW
			 Convention evaluation requirements, any statutory requirement for such
			 separate compliance, and steps that can be taken by the Coast Guard or by
			 the Congress to minimize such redundant requirements; and
							(iii)a description of problems State maritime academies are having in implementing the STCW Convention
			 and recommendations on how to address such problems.
							(3)Report to CongressWithin 6 months from the date the Commandant receives the report under paragraph (1)(B), the
			 Commandant shall forward to the Congress a copy of the report with
			 recommendations for actions to implement the report’s recommendations.
					(4)DefinitionsIn this subsection:
						(A)3 flag statesThe term 3 flag states means the 3 countries that are parties to the Annex to the International Maritime Organization
			 Maritime Safety Committee Circular MSC.1/Circ.1163/Rev.8 dated January 7,
			 2013, and, of all such countries, have the greatest vessel tonnage
			 documented under the laws of each respective country.
						(B)STCW conventionThe term STCW Convention means the amendments to the International Convention on Standards of Training, Certification and
			 Watchkeeping for Seafarers, 1978 that entered into force on January 1,
			 2012.
						320.Report on effect of LNG export carriage requirements on job creation in the United States maritime
			 industryNo later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the number
			 of jobs, including vessel construction and vessel operating jobs, that
			 would be created in the United States maritime industry each year in 2015
			 through 2025 if liquified natural gas exported from the United States were
			 required to be carried—
				(1)before December 31, 2018, on vessels documented under the laws of the United States; and
				(2)after such date, on vessels documented under the laws of the United States and constructed in the
			 United States.
				IVFederal Maritime Commission
			401.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for each of
			 fiscal years 2015 and 2016.
			402.Terms of Commissioners
				(a)In generalSection 301(b) of title 46, United States Code, is amended—
					(1)by amending paragraph (2) to read as follows:
						
							(2)TermsThe term of each Commissioner is 5 years. When the term of a Commissioner ends, the Commissioner
			 may continue to serve until a successor is appointed and qualified, but
			 for a period not to exceed one year. Except as provided in paragraph (3),
			 no individual may serve more than 2 terms.; and
					(2)by redesignating paragraph (3) as paragraph (5), and inserting after paragraph (2) the following:
						
							(3)VacanciesA vacancy shall be filled in the same manner as the original appointment. An individual appointed
			 to fill a vacancy is appointed only for the unexpired term of the
			 individual being succeeded. An individual appointed to fill a vacancy may
			 serve 2 terms in addition to the remainder of the term for which the
			 predecessor of that individual was appointed.
							(4)Conflicts of interest
								(A)Limitation on relationships with regulated entitiesA Commissioner may not have a pecuniary interest in, hold an official relation to, or own stocks or
			 bonds of any entity the Commission regulates under chapter 401 of this
			 title.
								(B)Limitation on other activitiesA Commissioner may not engage in another business, vocation, or employment..
					(b)ApplicabilityThe amendment made by subsection (a)(1) does not apply with respect to a Commissioner of the
			 Federal Maritime Commission appointed and confirmed by the Senate before
			 the date of enactment of this Act.
				VCommercial Vessel Discharge Reform
			501.Short titleThis title may be cited as the Commercial Vessel Discharge Reform Act of 2014.
			502.Discharges incidental to the normal operation of certain vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking during the period beginning on the date of the enactment of this Act and ending on December 18,
			 2014,.
			VIMiscellaneous
			601.Distant water tuna fleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 120 Stat. 547) is amended—
				(1)in subsection (b)—
					(A)by amending paragraph (1) to read as follows:
						
							(1)In generalSubsection (a) only applies to a foreign citizen who holds a credential to serve as an officer on a
			 fishing vessel or vessel of similar tonnage.; and
					(B)in paragraph (2), by striking An equivalent credential and inserting A credential; and
					(2)by striking subsections (c), (e), and (f) and redesignating subsection (d) as subsection (c).
				602.Vessel determinationThe vessel assigned United States official number 1205366 is deemed a new vessel effective on the
			 date of delivery of the vessel after January 1, 2012, from a privately
			 owned United States shipyard, if no encumbrances are on record with the
			 Coast Guard at the time of the issuance of the new certificate of
			 documentation for the vessel.
			603.Lease authority
				(a)AuthorityThe Commandant of the Coast Guard may lease under section 93(a)(13) of title 14, United States Code, submerged lands and tidelands under the control of the Coast
			 Guard without regard to the limitation under that section with respect to
			 lease duration.
				(b)LimitationThe Commandant may lease submerged lands and tidelands under subsection (a) only if—
					(1)lease payments are—
						(A)received exclusively in the form of cash;
						(B)equal to the fair market value of the leased submerged lands or tidelands, as determined by the
			 Commandant; and
						(C)deposited in the fund established under section 687 of title 14, United States Code; and
						(2)the lease does not provide authority to or commit the Coast Guard to use or support any
			 improvements to such submerged lands or tidelands, or obtain goods or
			 services from the lessee.
					604.National maritime strategy
				(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation, in
			 consultation with the Secretary of the department in which the Coast Guard
			 is operating, shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a national maritime
			 strategy.
				(b)ContentsThe strategy required under subsection (a) shall—
					(1)identify—
						(A)Federal regulations and policies that reduce the competitiveness of United States flag vessels in
			 the international trade; and
						(B)the impact of reduced cargo flow due to reductions in the number of members of the United States
			 Armed Forces stationed or deployed outside of the United States; and
						(2)include recommendations to—
						(A)make United States flag vessels more competitive in shipping routes between United States and
			 foreign ports;
						(B)increase the use of United States flag vessels to carry cargo imported to and exported from the
			 United States;
						(C)assure compliance by Federal agencies with chapter 553 of title 46, United States Code;
						(D)increase the use of third-party inspection and certification authorities to inspect and certify
			 vessels;
						(E)increase the use of short sea transportation routes designated under section 55601(c) of title 46, United States Code, to enhance intermodal freight movements; and
						(F)enhance United States shipbuilding capability.
						605.IMO Polar Code negotiationsNot later than 30 days after the date of the enactment of this Act, and thereafter with the
			 submission of the budget proposal submitted for each of fiscal years 2016,
			 2017, and 2018 under section 1105 of title 31, United States Code, the Secretary of the department in which the Coast Guard is
			 operating shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate, a report on—
				(1)the status of the negotiations at the International Maritime Organization regarding the
			 establishment of a draft international code of safety for ships operating
			 in polar waters, popularly known as the Polar Code, and any amendments
			 proposed by such a code to be made to the International Convention for the
			 Safety of Life at Sea and the International Convention for the Prevention
			 of Pollution from Ships;
				(2)the coming into effect of such a code and such amendments for nations that are parties to those
			 conventions;
				(3)impacts, for coastal communities located in the Arctic (as that term is defined in the section 112
			 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)) of such a code or such amendments, on—
					(A)the costs of delivering fuel and freight; and
					(B)the safety of maritime transportation; and
					(4)actions the Secretary must take to implement the requirements of such a code and such amendments.
				606.Valley View Ferry
				(a)ExemptionSection 8902 of title 46, United States Code, shall not apply to the vessel John Craig (United States official
			 number D1110613) when such vessel is operating on the portion of the
			 Kentucky River, Kentucky, located at approximately mile point 158, in Pool
			 Number 9, between Lock and Dam Number 9 and Lock and Dam Number 10.
				(b)ApplicationSubsection (a) shall apply on and after the date on which the Secretary determines that a licensing
			 requirement has been established under Kentucky State law that applies to
			 an operator of the vessel John Craig.
				607.Competition by United States flag vessels
				(a)In generalThe Commandant of the Coast Guard shall enter into an arrangement with the National Academy of
			 Sciences to conduct an assessment of authorities under subtitle II of
			 title 46, United States Code, that have been delegated to the Coast Guard
			 that impact the ability of vessels documented under the laws of the United
			 States to effectively compete in the carriage of merchandise and
			 passengers in the international trade.
				(b)Review of differences with IMO standardsThe assessment under subsection (a) shall include a review of differences between United States
			 laws, policies, regulations, and guidance governing the inspection of
			 vessels documented under the laws of the United States and standards set
			 by the International Maritime Organization governing the inspection of
			 vessels.
				(c)DeadlineNot later than 180 days after the date on which the Commandant enters into an arrangement with the
			 National Academy of Sciences under subsection (a), the Commandant shall
			 submit the assessment required under such subsection to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
				608.SurveyNot later than 30 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall submit to the Committee on Transportation and Infrastructure of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a survey of the parcel of real property under
			 the administrative control of the Coast Guard, consisting of approximately
			 1.95 acres (measured at the mean low-water mark) located at the entrance
			 to Gig Harbor, Washington, and commonly known as the Gig Harbor Sand Spit
			 Area.
			609.Fishing safety grant programs
				(a)Fishing safety training grant programSection 4502(i)(4) of title 46, United States Code, is amended by striking 2010 through 2014 and inserting 2015 and 2016.
				(b)Fishing safety research grant programSection 4502(j)(4) of title 46, United States Code, is amended by striking 2010 through 2014 and inserting 2015 and 2016.
				
	Passed the House of Representatives April 1, 2014.Karen L. Haas,Clerk
